DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Dutton on 03/04/2022.

The application has been amended as follows: 
Amend Claim 12 as follows:
12.	A container storage device comprising:
a flexible container that contains a bag wall formed of a flexible sheet body, a liquid is sealable in the flexible container in a manner that permits the container storage device to store the liquid;
wherein the flexible container comprises:
a reservoir part that reserves the liquid, and
a discharge passage part that communicates with the reservoir part to take out the liquid,

an extrusion mechanism unit that holds and presses the reservoir part of the flexible container from a side, and 
a support frame that supports the flexible container in a state capable of being pressed by the extrusion mechanism unit, 
wherein the extrusion mechanism unit comprises:
a pair of pressing parts that are arranged by interposing the flexible container and are disposed capably of approaching to and separating from each other in a direction parallel to a pressing direction with respect to the flexible container, the pair of pressing parts being formed to have a size capable of pressing almost all of the flexible container from the beginning of operation or throughout the entirety of operation; and
a drive mechanism unit that generates a driving force for moving the pair of pressing parts when the container storage device is stored in a predetermined storage space and moves the pair of pressing parts by the driving force in the direction parallel to the pressing direction and in a direction to approach the flexible container after the container storage device has been stored in the predetermined storage space.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed container storage device is considered allowable because of the function and placement of the pressing parts for operation with the flexible container. In particular, the extrusion .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754